81 F.3d 173
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Leonard Renal ROBERTS, Plaintiff-Appellant,v.Mary BEARS, et al., Defendants-Appellees.
Case No. 95-5209
United States Court of Appeals, Tenth Circuit.
April 4, 1996.

Before BRORBY, EBEL, and HENRY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
Plaintiff-appellant Leonard Renal Roberts appeals in forma pauperis the granting of summary judgment for defendants in his 42 U.S.C. § 1983 action brought pro se against several prison officials.1  His action is based upon the strip search of some family members who came to visit him in prison and certain disciplinary actions taken by prison officials which he claims were in retaliation for filing a grievance and exercising his right to practice his religion.


3
The district court issued a thorough, well-drafted order granting summary judgment to the defendants.   We see little reason to add to this order, and almost no chance of improving upon it.   Consequently, we AFFIRM for substantially the same reasons given by the district court in its order of September 26, 1995.   The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


1
 After examining the briefs and appellate record, this panel has determined that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The case is therefore ordered submitted without oral argument